Citation Nr: 1624563	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  13-07 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for venereal disease.

2.  Entitlement to service connection for residuals of asbestos exposure.

3.  Entitlement to service connection for bilateral eye disability, claimed as macular degeneration.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1977 to May 1981.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  Jurisdiction over the case was subsequently returned to the RO in Baltimore, Maryland.

The Veteran was scheduled for a Board hearing in May 2016 at the Board's office in Washington, D.C., but failed to attend the scheduled hearing without explanation and has not requested that the hearing be rescheduled.  Therefore, the Board has concluded that he no longer desires a Board hearing.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  Neither venereal disease nor any residual thereof has been present during the pendency of the claim.

2.  No residuals of claimed asbestos exposure have been present during the pendency of the claim.

3.  An acquired eye disorder was not present in service, and no current eye disorder is related to the Veteran's active service.

4.  A right knee disorder, to include degenerative joint disease, was not present until more than one year after the Veteran's discharge from service and is not related to the Veteran's active service.

5.  A chronic back disorder was not present until more than one year after the Veteran's discharge from service and is not related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a venereal disease are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for service connection for residuals of asbestos exposure are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  The criteria for service connection for bilateral eye disability are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

4.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

5.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA sent the Veteran all required notice in May 2008 and December 2009 letters, prior to the April 2010 rating decision on appeal.

The record also reflects that service treatment records (STRs), service personnel records, and post-service VA medical records have been obtained.  

The Board acknowledges that no VA examination was performed and no VA medical opinion was obtained in response to the claims of entitlement to service connection for venereal disease, residuals of asbestos exposure, macular degeneration, and a right knee disorder.  VA must provide a medical examination or obtain a medical opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d) (2), 38 C.F.R. § 3.159(c) (4) (i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease, or injury is a low threshold.  McLendon v. Nicholson, 20 Vet. App. at 83.

With regard to venereal disease, there is no competent evidence suggesting the presence of the disorder during the period of the claim.  Therefore, VA is not obliged to provide an examination or obtain an opinion in response to this claim.

With regard to the claimed residuals of asbestos exposure, macular degeneration, and a right knee disorder, there is no evidence of record that the Veteran was treated for or found to have any symptoms of asbestos exposure or macular degeneration in service, and there is no competent evidence indicating that any current residuals of asbestos exposure, an eye disorder, or a right knee disorder was present within one year of service discharge or is otherwise related to the Veteran's active service.   Therefore, the medical evidence of record is sufficient to decide the claims and VA is not obliged to provide an examination or obtain an opinion in response to the claims.

With regard to the claimed back disorder, the Veteran was afforded a VA examination in December 2008 that the Board finds to be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.).  

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the Veteran's claims.


Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Refractive error of the eye is not a disease or injury for VA compensation purposes.  38 C.F.R. § 3.303(c).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Venereal Disease

A March 1981 service treatment record (STR) reflects that the Veteran was seen because of back pain, pain upon urination, and pain with bending.  The assessment was rule out renal infection.

Post-service VA medical records are silent for evidence of the claimed venereal disease.

After careful review of the record, the Board finds that service connection is not warranted for venereal disease because no such disorder has been present during the period of the claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  There is no competent evidence of record that the Veteran had venereal disease in service or that he has had venereal disease or any residual thereof during the period of the claim.

The Board acknowledges that the Veteran might sincerely believe that he has a venereal disease related to incidents in active service.  Never the less, as a layperson, he is not competent to diagnose a venereal disease.  

Accordingly, this claim must be denied.  In reaching this decision the Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


Residuals of Asbestos Exposure

In the Veteran's February 2008 claim, he reported exposure to asbestos in the engine room aboard his ship that resulted in sleep apnea.  The Board notes that the claims of entitlement to service connection for sleep apnea and for asbestos exposure were separately denied in the April 2010 rating decision on appeal.  The Veteran disagreed only with the denial of the claim of entitlement to service connection for asbestos exposure.  Therefore, the Board will limit the issue accordingly.

STRs are negative for evidence of any problem associated with asbestos exposure.  

VA Medical Center treatment records are negative for evidence of any residuals of the Veteran's claimed asbestos exposure.

After careful review of the record, the Board finds that service connection for asbestos exposure or residuals thereof is not warranted because the claimed disorder has not been present during the period of the claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In sum, there is no competent evidence of record that the Veteran has ever been diagnosed with asbestosis or been found to have any residual of asbestosis Although the Veteran might sincerely believe that he has a disability related to asbestos exposure, as a layperson, he is not competent to diagnose residuals of asbestos exposure.  

Accordingly, this claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


Bilateral Eye Disability

The Veteran asserts that his macular degeneration is related to active service.

The Board notes that there is no medical evidence suggesting the presence of an eye disability in active service and the Veteran has not alleged that he noticed any eye problems in service.  

In connection with September 2007 VA treatment, the Veteran reported difficulty adjusting to darkness after bright lights that worsened in the past three to four years.  The treating physician noted the Veteran had a possible diagnosis of Stargardt's disease and gave a diagnostic impression of central areolar dystrophy, choroidal sclerosis versus early age-related macular degeneration.

In December 2009, R.S. stated that the Veteran was unable to see after dark and that he has momentary blindness when his eyes adjust from light to darkness.

After careful review of the record, the Board finds that service connection is not warranted for the Veteran's bilateral eye disability.
	
The medical evidence first documents evidence of an eye disability in 2007, more than 20 years after the Veteran's separation from active service, and the Veteran reported in September 2007 that he began having difficulty seeing in the dark about three or four years prior.  Further, the Board concludes that the Veteran's macular degeneration is not otherwise etiologically related to service because there is no competent evidence linking the Veteran's eye disability to service.  The Board acknowledges that the Veteran sincerely believes that his macular degeneration is related to service; however, he does not possess the medical expertise required to determine whether his macular degeneration is causally related to active service.  

Accordingly, this claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Right Knee Disability

The Veteran contends that he has a current right knee disability related to right knee problems in service.

A May 1977 STR notes the Veteran had crepitation in both knees with no history of knee pain, full range of motion, and normal strength.  The STR indicates that an X-ray study of the knees was negative.  In an October 1977 STR, the Veteran was assessed with muscle strain after reporting pain in the legs after lifting machinery.

A March 2003 VA radiology report provides an impression of severe degenerative changes of the right knee.  A June 2004 VA radiology report provides an impression of moderate to severe right knee osteoarthritis.

In connection with June 2008 VA treatment, the Veteran reported bilateral knee pain.

After careful review of the record, the Board finds that service connection is not warranted for the Veteran's right knee disability.
	
The Board notes that the Veteran has a diagnosis of right knee arthritis; however, the Board finds that right knee arthritis was not present within one year follow discharge from service.  There is no medical evidence suggesting the presence of right knee arthritis within one year of the Veteran's discharge from service and the Veteran has not alleged that he had right knee arthritis in service or within one year after his discharge from service.  The medical evidence first documents evidence of right knee arthritis in 2003, about 20 years after the Veteran's separation from active service.  Therefore, service connection for right knee arthritis is not warranted on a presumptive basis.

Further, the Board concludes that the Veteran's right knee disability is not otherwise etiologically related to service because there is no competent evidence linking the Veteran's right knee disability to service.  The Board acknowledges that the Veteran sincerely believes that his right knee arthritis is related to service; however, he does not possess the medical expertise required to determine whether his right knee arthritis is causally related to active service.  

Accordingly, this claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Back Disability

The Veteran asserts that his back disability is related to an in-service fall that occurred while pulling an engine out of a small boat and resulted in a popping sound in his back.

A January 1979 STR shows an assessment of low back pain secondary to muscle strain for the Veteran's pain in the lower back with no discoloration or swelling.  A February 1979 STR notes intermittent back pain and pain in the abdomen and chest.  A March 1981 STR shows an assessment of lower back strain secondary to heavy lifting with limited range of motion but no signs of trauma, ecchymosis, or tenderness.

A March 2003 VA radiology report shows that mild spondylolisthesis of L5 over S1 and degenerative changes to the lumbar spine were found.

According to a May 2007 VA treatment note, the Veteran reported severe back pain that radiated to the left leg after playing with a dog about two weeks prior.  The assessment was lumbosacral spine disc disease and strain.

In a December 2008 VA examination, the Veteran reported experiencing back pain in service after a chain broke on a boat he was working on that caused him to be placed on bedrest for two days.  He indicated that it took one week to completely recover and that he had no other incidents in service.  The Veteran stated that his current limitations on walking were related to bilateral knee pain.  The examiner diagnosed mild spondylolisthesis and mild degenerative arthritis of the lumbar spine and opined that the Veteran's back disability was not related to active service.  The examiner detailed the Veteran's STRs reporting complaints of back pain and a diagnosis of back strain in service and explained that the current back disability was not related to service because spondylolisthesis is the anterior displacement of a vertebra on the one beneath it, there was no documentation of any in-service injury that would cause spondylolisthesis, and the Veteran's records did not indicate that he had chronic back pain until 2008.

In December 2009, R.S. reported that the Veteran's back gave out and limited his ability to walk.

After careful review of the record, the Board finds that service connection is not warranted for the Veteran's back disability.

The Board notes that the Veteran has diagnoses of spondylolisthesis and arthritis; however, the Board finds that a chronic back disability was not present within one year following the Veteran's discharge from service.  There is no medical evidence suggesting the presence of a back disability within one year of the Veteran's discharge from service and the Veteran has not alleged that he had continuous back pain or other back symptoms in service or within one year after his discharge from service.  The medical evidence first documents evidence of a chronic back disability in 2003, about 20 years after the Veteran's separation from active service.  Therefore, service connection for arthritis of the back is not warranted on a presumptive basis.

Further, the Board concludes that the Veteran's back disability is not otherwise etiologically related to service because there is no competent evidence linking the Veteran's back disability to service.  The December 2008 VA examiner opined that it is less likely than not that the Veteran's back disability was related to service.  The opinion was rendered after the examination of the Veteran and the review of the Veteran's pertinent history.  In addition, the examiner properly supported the opinion.  Therefore, the Board has found the examination report to be highly probative evidence against the claim.  The Board acknowledges that the Veteran sincerely believes that his back disability is related to service; however, he does not possess the medical expertise required to determine whether it is causally related to active service.  

Accordingly, this claim must be denied.  The Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for a venereal disease is denied.

Service connection for residuals of asbestos exposure is denied.

Service connection for bilateral eye disability claimed as macular degeneration is denied.

Service connection for a right knee disability is denied.

Service connection for a back disability is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


